DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 14 January 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to Claims 5, 22, 23, and 28 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 5, 22, 23, and 28 has been withdrawn. 
Applicant’s argument with respect to Claims 5, 22, 23, and 28  have been fully considered and are persuasive.  The Prior Art Rejections of Claims 5, 22, 23, and 28 has been withdrawn. 

Allowable Subject Matter
Claims 5, 22, 23, and 28 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 28, the prior art fails to anticipate nor render obvious cord grip having a threaded end that is threaded into the opening of the cap; said cap capable of removal from the hollow center section to provide for access to said circuit board and its said circuitry, wherein said cap is removable from said housing through disengagement of the said upper threaded end of said housing and said lower threaded end of said cap to permit mounting and dismounting of said circuitry and said sonic range finder within said cap and said housing, respectively, and wherein said cord grip is secured to said cap using a separate threaded connection to said cap, in combination with the recited claim limitations. These features are critical to the applicant’s invention as they allow for a unitary housing construction, as discussed on page 8 of the filed specification, to protect the cord while enabling access to the internal components.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856